                                                                             Case 2:19-cv-01520-JCM-NJK Document 9 Filed 09/27/19 Page 1 of 2



                                                                             Phillip A. Silvestri, Esq.
                                                                         1   Nevada Bar No. 11276
                                                                         2   Greenspoon Marder LLP
                                                                             3993 Howard Hughes Pkwy., Ste. 400
                                                                         3   Las Vegas, Nevada 89169
                                                                             Tel: (702) 978-4249
                                                                         4   Fax: (954) 333-4256
                                                                             phillip.silvestri@gmlaw.com
                                                                         5
                                                                             Attorneys for Defendant Westgate Marketing, LLC
                                                                         6
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                DISTRICT OF NEVADA
                                                                         8
                                                                             VICTORIA MOSLEY-ELLIOTT,                              Case No. 2:19-cv-01520-JCM-NJK
                                                                         9

                                                                        10          Plaintiff,
                                                                             v.                                                    STIPULATION AND ORDER TO
                   LLP .
            MARDERCHTD




                                                                        11                                                         EXTEND TIME FOR DEFENDANT
                                                               380400

                                                            333-4256
                                                      (954) 362-9472




                                                                             DIAMOND RESORTS INTERNATIONAL                         WESTGATE MARKETING, LLC TO
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                             MARKETING,   INC.,   WESTGATE                         FILE A RESPONSIVE PLEADING TO
                                                       89169
                                   Las Vegas, Nevada 89102
                                                  Parkway,

                                      978-4249 / Fax: (702)




                                                                             MARKETING, LLC, and DOES 1-50,                        PLAINTIFF’S COMPLAINT
                                         HughesAvenue,




                                                                        13
                                                                             inclusive,
                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                                    Defendants.                                    (First Request)
                                                                        15
                                Howard
KOLESAR




                                                                                    The Parties, by and through their respective counsel of record, respectfully submit the
                             3320




                                                                        16
                           3993




                                                                        17   following stipulation to allow defendant Westgate Marketing, LLC (“Defendant”) additional

                                                                        18   time to file a responsive pleading to Plaintiff’s Complaint filed on August 30, 2019 [D.E. 1].

                                                                        19   Defendant’s response is currently due on September 30, 2019. The Parties have agreed to allow

                                                                        20   Westgate through and until November 8, 2019 to respond to the Complaint. An extension is

                                                                        21   necessary as counsel has recently been retained, and the extension will allow Defendant

                                                                        22   sufficient time to appropriately review, investigate, and respond to the Complaint. Additionally,

                                                                        23   Defendant’s counsel will be out of the jurisdiction during a significant portion of the extension.

                                                                        24   ///

                                                                        25   ///

                                                                        26   ///

                                                                        27   ///

                                                                        28   ///

                                                                                                                     Page 1 of 2

                                                                             41375609v1
                                                                             Case 2:19-cv-01520-JCM-NJK Document 9 Filed 09/27/19 Page 2 of 2



                                                                         1          This is Defendant’s first request for an extension of time to respond to the Complaint and

                                                                         2   is not made for the purpose of delay.

                                                                         3          Respectfully submitted by:
                                                                         4
                                                                             DATED this 26th day of September, 2019            DATED this 26th day of September, 2019
                                                                         5
                                                                             GREENSPOON MARDER LLP                             WATKINS & LETOFSKY
                                                                         6

                                                                         7
                                                                             /s/ Phillip S. Silvestri, Esq                     /s/ Theresa M. Santos, Esq._
                                                                         8   Phillip A. Silvestri, Esq.                        Theresa M. Santos, Esq.
                                                                             Nevada Bar No. 11276                              Nevada Bar No. 9448
                                                                         9   3993 Howard Hughes Parkway #400                   8215 S. Eastern Ave., Ste. 265
                                                                             Las Vegas, Nevada 89169                           Las Vegas, NV 89123
                                                                        10
                   LLP .
            MARDERCHTD




                                                                             Attorneys for Defendant Westgate Marketing,       Counsel for Plaintiff
                                                                        11
                                                               380400

                                                            771-9264
                                                      (954) 362-9472




                                                                             LLC
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,
                                                       89169
                                   Las Vegas, Nevada 89102
                                                  Parkway,

                                      978-4255 / Fax: (702)
                                         HughesAvenue,




                                                                        13                                               ORDER
                                                                        14          It is hereby ORDERED that Defendant Westgate Marketing, LLC shall have up to, and
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                        15   including, November 8, 2019 to file a response to Plaintiff’s Complaint.
                                Howard
KOLESAR




                                                                                     NO FURTHER EXTENSIONS
                             3320




                                                                        16
                           3993




                                                                                     WILL BE GRANTED.                     ________________________________
                                                                        17                                                U.S. District
                                                                                                                          United  StatesCourt Judge Judge
                                                                                                                                          Magistrate
                                                                        18                                                       September 30, 2019
                                                                                                                          Dated:______________________
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                     Page 2 of 2

                                                                             41375609v1
